                                         USDCSDNY
                                         DOCUMENT
                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT             DOC#:
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
                                         nATB FIL--.-ED_:_s-:_2-;~z-'l-C7\-"\-
IN RE:  KEURIG GREEN MOUNTAIN            14 MD 2542       (VSB) (HBP)
SINGLE SERVE COFFEE ANTITRUST
LITIGATION                              OPINION
                                        AND ORDER
-----------------------------------x

          PITMAN, United States Magistrate Judge:


          I write to resolve the parties' dispute concerning the

extent to which a party can use the contents of a putatively

privileged document that was inadvertently produced to challenge

the producing party's assertion of privilege.      For the reasons

set forth below, I conclude that the receiving party can use the

contents of such documents in resolving the privilege issue at

least to the extent the receiving party had knowledge of the

contents of the document before the assertion of privilege.

          In January of this year, I approved a stipulated

protective order in this matter.   Paragraph 22 of that Order

provides, in pertinent part:

               22.   Pursuant to Rule 502(d) of the Federal rules
          of Evidence, the inadvertent disclosure of documents,
          ESI, testimony, information and/or other things that
          are protected from disclosure under the attorney-client
          privilege, work-product doctrine, and/or any other
          applicable privilege, protection or immunity ("Privi-
          leged Material") shall in no way prejudice or otherwise
          constitute a waiver of, or estoppel as to, any claim of
          privilege, work-product or any other applicable
          privilege, protection, or immunity in this or any other
          Federal or State proceeding for the inadvertently
          produced document or specific material or information
          disclosed, or any other document, material, or informa-
          tion covering the same or a similar or related subject
          matter.      . If a party has inadvertently or mistak-
          enly produced Privileged Material, and if the party
          makes a written request for the return, pursuant to
          this paragraph, of any Privileged Material (including
          any analyses, memoranda or notes that were internally
          generated based upon such inadvertently-produced Privi-
          leged Material) then in the custody of another party or
          non-party, the possessing person or entity shall either
          sequester the Privileged Material and all copies
          thereof, or return the Privileged Material within ten
           (10) business days, and the receiving party will also
          make no use of the information contained in the Privi-
          leged Material or further disseminate the Privileged
          Material regardless of whether the receiving party
          disputes the claim of privilege.      . If the receiving
          party disputes the assertion of privilege, the receiv-
          ing party may move the Court for an Order compelling
          the production of the material.   The burden of showing
          that the material is privileged and that its production
          was inadvertent shall be determined under applicable
          law, including Federal Rule of Evidence 502. The
          receiving party may not use the Privileged Material or
          any other document or material information reflecting
          the contents of the Privileged Material for any purpose
          whatsoever other than moving the Court for an order
          compelling production of the Privileged Material until
          the Court has determined that the material is not
          privileged.

(Stipulated Amended Protected Order, dated Jan. 11, 2019 (Docket

Item ("D.I.") 470)   ("Protective Order") , 22).

          Defendant contends that the foregoing language, partic-

ularly the sentence" [i]f a party has inadvertently or mistakenly

produced Privileged Material, and if the party makes a written

request for the return,        the receiving party will also make

no use of the information contained in the Privileged Material or

further disseminate the Privileged Material regardless of whether

the receiving party disputes the claim of privilege," prohibits

the receiving party from using the contents of the inadvertently

                                  2
produced material to challenge the assertion of a privilege.

Plaintiffs claim that the sentence   11
                                          [t]he receiving party may not

use the Privileged Material      . for any purpose whatsoever

other than moving the Court for an order compelling production of

the Privileged Material until the Court has determined that the

material is not privileged," takes priority over the more general

language cited by defendant and permits a receiving party to use

the contents of inadvertently produced material for the limited

purpose of challenging the assertion of the privilege.

          The parties cite no authority in support of their

respective positions, and my own research has disclosed only two

cases addressing the issue, both authored by the late Honorable

Robert W. Sweet, United States District Judge.        In American

Express v. Accu-Weather, Inc., 91 Civ. 6485 (RWS), 92 Civ. 705

(RWS), 1996 WL 346388 (S.D.N.Y. June 25, 1996), plaintiff's

counsel sent documents to plaintiff's counsel by Federal Express.

On the day the package was delivered to Federal Express, plain-

tiff's counsel realized that he had inadvertently included

privileged documents in the production.       The next morning, before

the package had been opened, plaintiff's counsel called defen-

dant's counsel, advised that the package contained privileged

documents that had been inadvertently included and directed

defendant's counsel to refrain from opening the package and

inspecting the contents.   Despite the request from plaintiff's


                                 3
counsel, defendant's counsel opened the package and inspected the

contents.

            Judge Sweet found that defendant's counsel's conduct

constituted an ethical violation:

            The American Bar Association Formal Ethics Opinion
            92-368 (the "Opinion") entitled Inadvertent Disclosure
            of Confidential Materials, November 10, 1992, addresses
            this precise issue and establishes that an attorney who

                 receives materials that on their face appear to be
                 subject to the attorney-client privilege or other-
                 wise confidential, under circumstances where it is
                 clear they were not intended for the receiving
                 lawyer, should refrain from examining the materi-
                 als, notify the sending lawyer and abide by the
                 instructions of the lawyer who sent them.

                 ABA Formal Op. 92-368, p. 1. The Opinion reflects
            a strong confidentiality policy and maintains that any
            competing principles "pale in comparison to the impor-
            tance of maintaining confidentiality." Id., p. 3.

                 In an evaluation of competing principles, the
            Opinion acknowledges that protection of confidential
            materials may be useless once the materials are mistak-
            enly sent. However, [the Opinion] point[s] out that
            this is not an issue when the receiving lawyer is aware
            of the mistake prior to reviewing the documents, as in
            this case.

                                *       *   *
                 In light of this Opinion, and the important policy
            concerns it embodies, [defendant's counsel's] conduct
            constituted an ethical violation.   [Plaintiff's coun-
            sel] explicitly stated that the package should not be
            opened and that document XX-173 was privileged. [Defen-
            dant's counsel] did not abide by Potter's instructions,
            and instead "g[a]ve[] in to temptation." According to
            the Opinion, they should have adhered to the instruc-
            tions and not decided for themselves if the document
            warranted the attorney-client privilege.

1996 WL 346388 at *2.

                                    4
          In Stinson v. City of New York, 10 Civ. 4228, 2014 WL

5090031 (S.D.N.Y. Oct. 10, 2014), however, Judge Sweet concluded

that the receiving party could use the contents of the putatively

privileged documents to contest the assertion of privilege where

the receiving party learned of the contents prior to the asser-

tion of privilege.

               There have been instances in this district when
          parties who have reviewed inadvertently disclosed
          documents before claw back have relied on what they
          have learned prior to notification for purposes of
          challenging the asserted claim of privilege.   For
          example, in Synergetics, the defendant had requested
          that plaintiff return thirty-five pages of documents
          because they had been inadvertently produced and were
          protected, inter alia, by attorney-client privilege.
          Synergetics, 2009 WL 2016795, at *1. The defendant
          filed a motion for return of the inadvertently produced
          documents. The plaintiff contested the issue of
          whether certain documents were protected by the attor-
          ney-client privilege and made direct reference to the
          purportedly privileged documents in its motion papers.
          See Synergetics, No. 08 Civ. 3669, Dkt. No. 82. Like-
          wise in Graves v. Deutsche Bank Securities, Inc., No.
          07 Civ. 5471, 2011 WL 721558 (S.D.N.Y. Feb.10, 2011),
          Magistrate [Judge Kevin] Fox allowed the objecting
          party to describe the contents of the purportedly
          privileged documents at issue.   See Graves, No. 07 Civ.
          5471, Dkt. No. 84.

               Additionally, the Association of the Bar of the
          City of New York has found that while lawyers are
          ethically bound to return or destroy inadvertently
          disclosed documents, the non-disclosing lawyer is not
          ethically barred from using information gleaned prior
          to knowing or having reason to know that the communica-
          tion contains information not intended for the non-dis-
          closing lawyer. See Assoc. for the Bar of the City of
          New York Formal Op. 2003-2004, 2003 WL 23789274, *7-*8
          (limiting the use of information from challenged to
          documents to information learned "prior to knowing or
          having reason to know that the communicated was misdi-
          rected"). As such, while Plaintiffs must return re-

                                5
             maining copies of the Documents, the Plaintiffs may
             rely on any information learned prior to notification
             of the inadvertent disclosure for the purposes of
             litigating the privilege claim.

2014 WL 5090031 at *4.

             Admittedly, neither American Express nor Stinson

involved an agreement among the parties concerning the handling

of inadvertently produced privileged material similar to the

Protective Order in this matter.        Nevertheless, given the tension

between the sentences on which plaintiffs and defendants rely,

the decisions are instructive.

             In addition, plaintiffs' interpretation of the Protec-

tive Order is more consistent with the Federal Rules of Civil

Procedure.     Rule 26(b) (5) (B) provides that if a party receives

notice that an adversary has inadvertently produced privileged

information, the receiving party "may promptly present the

information to the court under seal for a determination of the

claim."   The Advisory Committee Notes to this provision permit

the receiving party "to use the content of the information only

to the extent permitted by the applicable law of privilege,

protection for trial-preparation material, and professional

responsibility."     2006 Advisory Committee Notes to Rule 26.

Because no law or rule of professional responsibility 1 prohibits


     1
      The only obligation imposed by New York's Rules of
Professional Conduct on an attorney who receives inadvertently
produced privileged material is to notify the producing party.
                                                    (continued ... )

                                    6
a party from using inadvertently produced material to challenge

the assertion of a privilege or other protection, it appears that

the Federal Rules of Civil Procedure permit a party that receives

an inadvertently produced privileged document to use the content

of that document to challenge the assertion of privilege.

          Accordingly, for all the foregoing reasons, I conclude

that the Protective Order permits a party that receives, through

inadvertence, a document or other information which the adverse

party asserts is privileged, may, pending a determination of the

claim of privilege, use the content of that document or informa-

tion for the limited purpose of challenging the assertion of

privilege to the extent that the receiving party learned of the

contents of the document in issue prior to the producing party's

assertion of privilege.

Dated:   New York, New York
         May 7, 2019

                                     SO ORDERED



                                     HENRYPI
                                     United States Magistrate Judge

Copies transmitted to:

All Counsel

Hon. Barbara S. Jones
United States District Judge (retired)


     1
      ( • • • continued)
N.Y. Rules of Prof. Conduct 4.4(b)

                                7
